Title: To George Washington from John Lynch, 21 July 1789
From: Lynch, John
To: Washington, George



Sir
Baltimore July 21st 1789

I am sensible how much I intrude on your Excellencies time & patience but my knowledge of your feeling and benevolent disposition has emboldened me (tho’ an obscure Person to address you as a familiar friend). Your Excellency may Remember that a few weeks ago I petitioned you for the office of surveyor of the Port of Baltimore, being nearly similar to that which I now hold in that Port, which will [be] superceeded in consequence of the new Government—My Petition I expected wou’d be accompanied with letters & Certificates from several respectable Characters, friends of mine, that your Excellency has a knowledge of, and in whose recommendations I know you cou’d Confide; but I fear that a worthy friend of mine, Viz. Majr McHenry of this Town, has been prevented from mentioning me thro’ the hurry of business and his peculiar regard for a Brother’s health, with whom he went to the warm springs, he was well acquainted with my services during the war, and of my attachment to the Fœderal Government; the want of his representations, & intercession, obliges me to solicit and intreat your Excellency to enquire my Character of the Honourable Charles Carroll of Carrollton, whose opinion of me, with the Certificates & Recommendatory Epistles already sent to you, I hope will induce you to, & justify you in bestowing upon me such an office as you in your Wisdom and goodness thinks fit. I have the honour to be with all due respect, your Excellency’s Most Obdt Hble & Devouted Servt

John Lynch


P.S. I forgot to refer you to Coll Grayson, that Gentleman I hope does not forget my services whilst Commanded by your Excellency—May God Preserve your health.

